Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims 26-47 are allowed. 
The following is an examiner’s statement of reasons for allowance: Closes prior art Ueno et al. (Publication No. 2003/0117279) teaches “An abnormality detection device 30 includes small motion sensors 25a.about.25c that detect small motions of a person in a house, a data collecting unit 32 that collects and stores sensor signals from the small motion sensors 25a.about.25c as sensor patterns, a Markov chain operating unit 33 that transforms the sensor patterns into a cluster sequence by vector-quantizing input patterns which are obtained by averaging and normalizing the sensor patterns and calculates a transition number matrix and a duration time distribution of a Markov chain and so on using a Markov chain model, a comparing unit 34 that calculates characteristic amount (Euclid distance and average log likelihood in appearance frequency of a Markov chain and average log likelihood to the duration time distribution of a Markov chain) of a sample activity as against a daily activity based on the obtained transition number matrix and the duration time distribution and so on, and others.”  However, the prior art does not teach all the elements of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.